OPINION OF THE COURT
Memorandum.
The order should be affirmed, with costs, for the reasons stated in the memorandum decision of the Appellate Division (91 AD2d 686). We also note that appellant’s contention that the arbitrator’s decision violates section 193 of the Labor Law is without merit. Although petitioner’s demand for arbitration sought “proper payment” of penalties by all full-time faculty as a remedy, the award of the arbitrator did not grant any remedy or direct respondent to proceed against nonstriking teachers. It stated only that “the grievance is granted.” Inasmuch as petitioner failed to object to this omission, it is held to have waived it. Accordingly, the award is limited to a declaration interpreting the terms of the agreement and does not permit monetary consequences in this or any future action.
Chief Judge Cooke and Judges Jasen, Jones, Meyer, Simons and Kaye concur; Judge Wachtler taking no part.
Order affirmed, with costs, in a memorandum.